Citation Nr: 1618134	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1964 to March 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Paul, Minnesota Department of Veterans Affairs Regional Office (RO).  In March 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge via videoconference, and a transcript of this hearing has been associated with the claims file.

This issue has come before the Board on several occasions.  Most recently in June 2014, the Board remanded this issue in order to obtain additional private treatment records and provide the Veteran with a VA examination.  The requested development was completed, and appellate adjudication may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the prior June 2014 decision, the Board notes that the April 2008 rating decision denied the Veteran entitlement to service connection for depression, anxiety, and PTSD as separate issues.  However, documented in the record is a private clinical diagnosis of PTSD, and the record suggests that the Veteran's depression and anxiety are symptoms of his PTSD, rather than separate disabilities.  In light of the U.S. Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as one of an acquired psychiatric disability, to include depression, anxiety, and PTSD, to reflect the Veteran's private diagnosis of PTSD and his reported symptomatology, however characterized.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  He was provided with a VA examination regarding this issue in July 2014.  However, careful review of the record reflects the claims file does not include all of the records considered by the examiner in reaching his opinion.  Specifically, the examiner referenced results from additional VA psychiatric screens from September 2012 through April 2014.  However, the claims file before the Board does not contain the referenced records.  Although the claims file includes some VA medical records through January 2013, the psychiatric screens referenced by the examiner are not included, suggesting the records before the Board are incomplete.  

Accordingly, remand is required so these additional relevant medical records may be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available VA medical records from the VA medical facility in Minneapolis since August 2011 and associate them with the claims file.

2.  Then, readjudicate the appeal.  If the benefits sought are not granted, provided the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




